                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                 PO 18-5066-BLG-TJC

            Plaintiff,                     Violation No. 6583035
                                           Location Code: M-16
      vs.
                                           ORDER GRANTING MOTION TO
 ELVIS D. OLDBULL JR.,                     DISMISS WITH PREJUDICE

            Defendant.


      Upon motion of the United States, and good cause appearing,

      IT IS HEREBY ORDERED that the motion to dismiss Violation Notice

6583035 with prejudice is GRANTED. This matter is dismissed, with prejudice as

fully adjudicated.

      DATED this 2nd day of October, 2018.

                                    _______________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate Judge




                                       1
